Dissenting Opinion by
Hoffman, J.:
Appellant, the Commonwealth of Pennsylvania, contends that the lower court erred in suppressing the testimony of appellee’s accomplice.
On February 14, 1973, appellant and his accomplice, James Honesty, robbed Mrs. Cheryl Murphy in the parking lot of a Penn Fruit store located in Philadelphia. *182During the robbery, Mrs. Murphy, eight months pregnant at the time, was stabbed in the left breast and in the area of the lower left rib, one of the wounds penetrating her heart. Two witnesses, Charles Parrish and Cynthia McShane, took Mrs. Murphy to the Frankford Hospital. Mrs. Murphy survived the brutal attack. During the course of the instant proceedings, however, she was unable to identify her assailants.
The two witnesses gave police the following descriptions of the assailants: “One was medium built, 5 ft. nine wearing a green army field jacket and he was black. The other one was about the same height medium built and he had a brown car coat on and a red cap.” They estimated that the two men were between fifteen and eighteen years old. Neither witness gave a description of the assailants’ facial features other than that neither wore glasses and that one had a mustache.
While waiting at a bus stop at the corner of Oxford and Frankford Avenues in Philadelphia, appellee was arrested approximately two and one-half hours after the incident. Police arrested him because his clothing fit the general description given by the two witnesses. After appellee was transported to the Police Administration Building at 8th and Race Streets, he was confronted by Parrish and McShane, neither of whom identified him.
Prior to his release, police interrogated appellee concerning his activities during the time that Mrs. Murphy was assaulted. Appellee denied any knowledge of the incident but stated that he had been with one James Honesty for most of the day.
Based on the information received from appellee, Detective Porter, a member of the Philadelphia Police Department, found Honesty’s picture in police files. He showed a photographic array to Charles Parrish, who identified Honesty as one of the assailants. Police conducted a search of Honesty’s home which uncovered a brown jacket similar to one described by the witnesses, a blood-stained knife, and the victim’s credit cards. *183Honesty was then arrested, and charged with assault and battery with intent to kill, and related charges. Honesty filed a motion to suppress the photographic identification which was denied on July 5, 1974. On July 24, 1974, Honesty pleaded guilty to charges of assault with intent to kill and aggravated robbery, pursuant to a negotiated plea bargain. The District Attorney was to recommend ten years’ probation in return for Honesty’s testimony at appellee’s trial.
Prior to the plea bargain with Honesty, appellee had filed a motion to suppress the “exculpatory” statement which he had made to the police after his arrest on the date of the assault. The lower court suppressed appellee’s statement as the product of an illegal arrest and ordered that any physical evidence discovered by the police would also be suppressed. Thus, the case against the appellee rested solely on the testimony of Honesty.
After the jury was selected, the Commonwealth began the presentation of its case on October 9, 1974. During the lunch recess on October 10, defense counsel objected to the Commonwealth’s intended use of Honesty’s and the arresting officer’s testimony. The objection does not appear in the stenographic record, but it is clear that such objection was made from the subsequent proceedings. Because of the complexity of the issue, the court excused the jury and held a hearing to determine the admissibility of Honesty’s testimony. The court then ordered the testimony of both witnesses suppressed.
The Commonwealth petitioned the Superior Court for a Writ of Prohibition against the trial court. The petition was denied on October 15, 1974. The Commonwealth then petitioned the Supreme Court for the same relief. After argument before Chief Justice Jones and Justice Nix, the parties agreed that the court’s ruling would be treated as an order of suppression and that appellee would consent to a mistrial. Thus, the issue has been preserved for appeal.
*184The Commonwealth did not appeal the lower court’s order which suppressed appellee’s statements; thus, for purposes of this analysis, I assume that the Commonwealth concedes the illegality of appellee’s arrest. Nor does the Commonwealth contest that the police focused upon Honesty as a primary suspect as a result of the illegal statement taken from appellee. The Commonwealth does contend that despite the illegality of Honesty’s arrest, the subsequent identification by one of the eyewitnesses was lawful under the holding of Commonwealth v. Garvin, 448 Pa. 258, 293 A.2d 33 (1972). If the Commonwealth is incorrect, however, the case is indistinguishable from Commonwealth v. Whitaker, 461 Pa. 407, 336 A.2d 603 (1975), and the order of the lower court would have to be affirmed. Thus, we must first resolve whether the eyewitness’s identification of Honesty would have been admissible against Honesty had he come to trial.
In Commonwealth v. Garvin, supra, the Court was faced with the following factual situation: “On August 14, 1969, at about 1:30 p.m., Mrs. Ferro, the owner of a beauty salon, was in her shop with her friend, Mrs. Maloney, when the appellant and his accomplice, Thomas Leging, entered and announced their intention of robbing the two ladies.... The Commonwealth’s testimony established that the two men were in the presence of the victims for approximately five minutes, the lighting conditions were good and the ladies had ample opportunity to observe both men. Shortly after the men fled the police apprehended Leging, who subsequently entered a plea of guilty in a separate proceeding.” 448 Pa. at 261, 293 A.2d at 35. Garvin was arrested three weeks later as a result of a tip from an anonymous informant. After the arrest, Mrs. Ferro identified him as one of the holdup men. Both witnesses identified him at trial.
The Supreme Court held that Garvin’s arrest was illegal. Nonetheless, the Court held that the identification *185evidence was properly introduced at trial: “No law abiding society could tolerate a presumption that but for the illegal arrest the suspect would never have been required to face his accusors. Thus, we conclude that the only effect of the illegal arrest was to hasten the inevitable confrontation and not to influence its outcome.” The Court recognized that the exclusionary rule prevents the use of “evidence derived so immediately from the unauthorized arrest that its relationship to the illegality was readily apparent.” 448 Pa. at 264-265, 293 A.2d at 37. However, “[t]he illegal arrest in this instance merely provided the means for the confrontation with Mrs. Ferro more promptly than would otherwise have been the case. The arrest played no part in the identification of Mrs. Maloney who after the incident did not meet Garvin again until the day of the trial. We cannot assume that but for the illegal arrest the appellant would have remained at large indefinitely. In either case, it is clear that the illegality contributed neither to the knowledge of the witnesses nor to the accuracy of their identifications.” 448 Pa. at 266, 293 A.2d at 37-38.
I believe that, were Honesty before this Court, he could not object to the use of the identification evidence that led to his arrest. During the hearing before the lower court in the instant case, Charles Parrish testified that he had attained a good look at Honesty at the time of the incident, that Honesty’s mother lived two blocks away from Parrish, and that he had seen Honesty several times in the neighborhood since the time of the incident. Further, Honesty testified that he was residing with his mother. Thus, the likelihood that the police would have located Honesty is at least as great as that present in Garvin. Just as in Garvin, the illegal arrest played no part in the witness’s identification of appellee; the only effect was to speed up that identification process. Contrary to the identification process, police illegality can clearly cause or coerce an accused to confess. It *186cannot be said that an identification, not challenged as suggestive, is produced by the illegality, even though the illegality may expedite the witness’s opportunity to view the accused. Thus, I believe that the identification of Honesty was legal and would have been admissible in the case against Honesty.
Appellee contends, however, that the lower court’s suppression was correct under Commonwealth v. Whitaker, supra. In Whitaker, three months after the gang killing of one Benjamin Simmons, the police picked up Whitaker for questioning concerning the murder. The arrest was later held to be illegal. During the interview of Whitaker, he made an exculpatory statement that, although he accompanied John Barton on the day of the incident, he was walking on the other side of the street and did not participate in the stabbing. Based on Whitaker’s statement, the police arrested Barton who made a full confession, which fully implicated Whitaker. The police reinterviewed Whitaker and he immediately admitted that Barton’s statement was true. The lower court suppressed Whitaker’s original statement as the product of an illegal arrest; the court found, however, that the statement given on reinterview was admissible because Barton’s intervening statement supplied probable cause for the second arrest.
The Supreme Court reversed and held that the second statement was also the product of the original illegality: “...what is of critical importance for constitutional purposes is that there exists a real and direct causal connection between appellant’s unlawful arrest on November 22 and his ultimate confession on November 27.” 461 Pa. at 413, 336 A.2d at 606. The Court was persuaded by the absence of any evidence which could have led the police to Barton apart from the illegal statement: “In the case at bar, as noted above, the Commonwealth concedes that the illegal arrest of appellant did contribute substantially to the arrest of Barton. It is worth repeating that in the almost three *187months prior to appellant’s arrest and statements on November 22, the police had learned nothing concerning the Simmons murder with the exception of a vague reference to two names; they had no evidence which would link Barton to the crime_” 461 Pa. at 414-415, 336 A.2d at 607. Whitaker is not controlling in the instant case. The illegal arrests in Whitaker did not merely speed up the confession process; the arrests produced the statements. In the instant case, the illegal arrest of appellee produced Honesty's name. The identification by Parrish, however, was not the product of the illegal arrest, despite the fact that the arrest speeded up the identification process.
It follows that if Parrish’s identification of Honesty would have been admissible at Honesty’s trial, Honesty could then testify at appellee’s trial. Therefore, in my view, the lower court erred in suppressing the Commonwealth’s proffered evidence.
The order of the lower court should be reversed and the case remanded for trial.
Cercone and Van der Voort, JJ., join in this dissenting opinion.